Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 15, 2018

                                      No. 04-18-00324-CV

                            Madhavan A. PISHARODI, M.D., P.A.,
                                         Appellant

                                                v.

                                UNITED BIOLOGICS, L.L.C,
                                        Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CI06067
                         Honorable Rosie Alvarado, Judge Presiding


                                         O RDE R
        On July 31, 2018, appellee United Biologics, LLC filed a motion to dismiss the appeal
for want of jurisdiction. In its motion, appellee contends the notice of appeal is untimely because
it was filed two days late. We disagree.

        Appellant Madhavan A. Pisharodi, M.D., P.A. is appealing a judgment signed February
13, 2018. On March 14, 2018, appellant filed a timely motion for new trial, extending the
appellate timetable. See TEX. R. CIV. P. 329b(g); TEX. R. APP. P. 26.1(a). Thus, the notice of
appeal was due May 14, 2018, or a motion for extension of time to file the notice of appeal was
due fifteen days later on May 29, 2018. See TEX. R. APP. P. 26.1, 26.3. Appellant did not file a
timely notice of appeal or a motion for extension of time to file the notice of appeal. However,
on May 16, 2018, appellant filed a notice of appeal — two days after the deadline to file a notice
of appeal.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 615 (Tex. 1997). However, the appellant must offer a reasonable
explanation for failing to file the notice of appeal timely. See id.; TEX. R. APP. P. 26.3,
10.5(b)(1)(C); see also Garcia v. Kastner Farms, Inc., 774 S.W.2d 668, 670 (Tex. 1989). In
response, to appellee’s motion to dismiss, appellant filed a response offering a reasonable
explanation for failing to file the notice of appeal timely. In his response, appellant stated he
failed to timely file the notice of appeal because he calculated the due date incorrectly by
mistakenly basing his timeline from the date of the order denying his motion for new trial as
opposed to the date of the final judgment. Appellant further admits he did not realize his error
until after appellee filed its motion to dismiss in this court. And although appellee contends
appellant is offering his explanation too late, we disagree as a reasonable explanation standard is
liberal. Any plausible statement indicating counsel’s actions were not deliberate or intentional,
but rather were the result of a mistake is acceptable. See Houser v. McElveen, 243 S.W.3d 646
(Tex. 2008) (citing Meshwert v. Meshwert, 549 S.W2d 383, 384 (Tex. 1977)).

        Based on the foregoing, we find appellee is incorrect in its assertion that we lack
jurisdiction over the appeal. Although appellant’s notice of appeal was filed two-days late, it
was filed within the fifteen-day grace period provided by Rule 26.1(c), and appellant provided
this court with a reasonable explanation for late filing as required by the supreme court’s
decision in Verburgt. Accordingly, we DENY appellee’s motion to dismiss the appeal of want
of jurisdiction.

       The clerk of this court is ordered to send a copy of this order to all counsel.



                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of August, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court